FILED
                            NOT FOR PUBLICATION
                                                                            APR 18 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 16-50219
                                                      16-50220
              Plaintiff-Appellee,
                                                 D.C. Nos. 3:13-cr-03504-L
 v.                                                        3:16-cr-00140-L

GILBERTO LOPEZ-ROMO, a.k.a.
Romero Gilberto Lopez,                           MEMORANDUM*

              Defendant-Appellant,


                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      In these consolidated appeals, Gilberto Lopez-Romo challenges the 18-

month sentence imposed following his guilty-plea conviction for being a removed

alien found in the United States, in violation of 8 U.S.C. § 1326, and the 12-month


      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
consecutive sentence imposed following revocation of supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lopez-Romo contends that the district court procedurally erred by failing to

adequately address his mitigating arguments in favor of lower sentences for his

illegal reentry conviction and violation of supervised release. The district court did

not plainly err. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010). The record demonstrates that the district court listened to Lopez-

Romo’s arguments, identified what the court believed to be the only legitimate

mitigating factor, and weighed that factor against aggravating factors before

imposing the within-Guidelines sentences in both cases. The district court’s

explanation was sufficient. See United States v. Carty, 520 F.3d 984, 992-93 (9th

Cir. 2008) (en banc).

      Lopez-Romo next argues that the district court impermissibly based the

revocation sentence on the need to punish his underlying criminal conduct. The

record does not support Lopez-Romo’s argument, and instead, demonstrates that

the district court permissibly based the sentence on Lopez-Romo’s breach of the

court’s trust, his history and characteristics, and the need for deterrence. See 18

U.S.C. § 3583(e); United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007).

      AFFIRMED.


                                           2                          16-50219 & 16-50220